Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species C (micropores on both sides) in the reply filed on July 12, 2022 is acknowledged.
Claims 6-8, 10, and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by DE JUAN JR. et al (US 2018/0193133; hereafter referred to as DJ).  Mapping from claim 1, DJ anticipates the claim language:
The “ocular implant” as claimed is the therapeutic device of DJ (see the title and abstract);
The “body made, at least partially, from a hydrogel and having an anterior side and a posterior side opposite said anterior side” as claimed is the therapeutic lens (585) (see Figures 5B3-5B4 and paragraphs 372-373 of DJ; 
The “hydrogel” as claimed is described in paragraphs 39, 345, and 356 of DJ;
The “first microstructure pattern on said anterior side of said body; and a second microstructure pattern on said posterior side of said body” as claimed is the set of apertures (587, 586) that extend through both sides of the therapeutic lens of DJ.
             
    PNG
    media_image1.png
    594
    507
    media_image1.png
    Greyscale


                    
    PNG
    media_image2.png
    629
    501
    media_image2.png
    Greyscale

Regarding claims 2 and 3, the Applicant is directed to see paragraph 345 of DJ.
Regarding claim 4, the Applicant is directed to see paragraph 281 of DJ.
Regarding claim 5, the Applicant is directed to see the last sentence of paragraph 281 of DJ.
Regarding claim 9, since the same apertures extend all the way through the device, the same microstructure pattern exist on each side.
Regarding claim 12, the Applicant is directed to see paragraph 36 of DJ.
Regarding claim 14, the Applicant is directed to see paragraphs 345, 362, and/or 489 of DJ.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over DJ in view of Goldberg et al (WO 2013/066615; hereafter referred to as GG).  DJ meets the claim language as explained in the Section 102 rejection supra.  The method of repairing a damaged cornea is disclosed in paragraphs 10, 62, 91, and 342 of DJ where an implant is provided made of a hydrogel with microstructure patterns.  The lesioning the damaged cornea and removing damaged tissue is suggested by the previous cited portions of DJ as well as the embedding of the implant into the cornea.  But DJ fails to disclose forming a stromal pocket as claimed.  GG teaches that it was known to the same art of endeavor to form a pocket when implanting a corneal implant; see page 13, line 25 to page 14, line 28.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to form a pocket in the method of DJ as a way to better secure the implant within the cornea than is provided by an open flap. Alternatively, if the damaged or defective tissue is located within the corneal tissues, it would have been obvious to modify the method to remove only the damaged or defective portion of the cornea.
Claim(s) 1-5, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Capecchi et al (US 5,292,514; hereafter referred to as CI) in view of Ricci et al (US 2005/0177231; hereafter referred to as Ricci).  CI meets the claim language where:
The “ocular implant” as claimed is the corneal prosthesis (10) of CI (see Figure 1 and column 9, lines 18-53);
The “body made, at least partially, from a hydrogel and having an anterior side and a posterior side opposite said anterior side” as claimed is the corneal prosthesis that is made of the hydrogel material as explained column 5, lines 25-53 of CI; 
The “first microstructure pattern on said anterior side of said body; and a second microstructure pattern on said posterior side of said body” as claimed not fully met by CI because CI has a microstructure in the form a skirt (14) that is only on one side of the prosthesis.
Ricci teaches that it was known to the same art of endeavor to put microstructures on both sides of the implant; see the microgrooves (4)  that are on both sides of the implant in Figure 4; see paragraphs 17-18 as well.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary person of skill within the art to place microstructures on both sides of the skirt to better secure the implant when it is placed within a pocket that has living tissue on both sides of the implant site.

    PNG
    media_image3.png
    778
    556
    media_image3.png
    Greyscale

Regarding claim 2, the Applicant is directed to see column 5, lines 25-53 of CI
Regarding claim 3, the Applicant is directed to see claims 15 and 18 of CI.
Regarding claims 4-5, the Applicant is directed to see column 2, line 66 to column 3, line 10, the abstract, and column 3, line 59 to column 4, line 12 of CI.
Regarding claim 9, the Applicant is directed to see Figures 3-4 of Ricci.
Regarding claims 12-13, the Applicant is directed to see column 11, line 50 to column 12, line 9 as well as Example 14 of CI where “a thickness” of the implant (layer 56 of CI) is at least about 50 to 100 microns and the material utilized to make the implant is 0.4 mm or 400 microns thick such that the claimed ranges of 100 to 2000 microns or about 500 to 600 microns is rendered obvious.  
Regarding claim 14, the Applicant is directed to see Examples 14 and 15 of CI where the water uptake is over 57% for the various hydrogels described.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774